This is a suit on an open account, in which it is alleged that the defendant purchased $542.81 worth of merchandise and paid on account thereof $375.82, leaving a balance of $166.99, the amount sued for. Defendant answered, admitting the purchase of the merchandise, but alleged that it amounted only to $375.82, which had been paid, and claimed $6 by way of reconvention. On the day of the trial of the case below, defendant interposed an exception of no cause of action and objected to the introduction of any evidence in proof of plaintiff's demand. The exception was based upon the manner in which the itemized account, which was attached to the petition, had been drawn. For example, only the date, the invoice number, and the amounts were given. This defendant's counsel characterized as a series of numbers only, the effect of which, it was asserted, prevented the introduction of proof in support of the plaintiff's demand. The objection was overruled and the trial proceeded, defendant offering no evidence and relying solely upon his exception of no cause of action.
Judgment was rendered in plaintiff's favor, as prayed for, and defendant has appealed.
In our opinion the action of the trial court was correct. Defendant's remedy was an exception of vagueness. Having proceeded to trial and offering no evidence whatever, there was nothing for the court to do but to award plaintiff judgment as prayed for. However vague the statement may have been, it was amply proven by the testimony administered.
For the reasons assigned the judgment appealed from is affirmed.
Affirmed.